SEVENTH AMENDMENT TO CREDIT AGREEMENT

SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”), dated as of
March 10, 2006, among EXIDE TECHNOLOGIES, a Delaware corporation (the “U.S.
Borrower”), EXIDE GLOBAL HOLDING NETHERLANDS C.V., a limited partnership
organized under the laws of The Netherlands (the “European Borrower” and,
together with the U.S. Borrower, the “Borrowers”), the Lenders party hereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a Credit Agreement, dated as of May 5, 2004 (as amended, restated, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”); and

WHEREAS, subject to the terms, conditions and agreements herein set forth, the
parties hereto have agreed to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

I. Amendments to Credit Agreement.

1. Section 3.01(e) of the Credit Agreement is hereby amended by (x) deleting the
text “prior to January 1, 2009” appearing immediately following the text
“Section 10A, in each case” appearing in said Section and inserting the text
“prior to January 1, 2010” in lieu thereof, (y) deleting the text “2.0%”
appearing in clause (A) of said Section and inserting the text “5.0%” in lieu
thereof and (z) deleting the text “, (B) in the case of any such prepayment,
refinancing and/or declaration made on or after January 1, 2008 but before the
third anniversary of the Fourth Amendment Effective Date, 1.0%, and (C) in the
case of any such prepayment, refinancing and/or declaration made on or after the
third anniversary of the Fourth Amendment Effective Date but before January 1,
2009, 0.5%” appearing in said Section and inserting the text “, (B) in the case
of any such prepayment, refinancing and/or declaration made on or after
January 1, 2008 but before January 1, 2009, 4.0%, and (C) in the case of any
such prepayment, refinancing and/or declaration made on or after January 1, 2009
but before January 1, 2010, 2.0%” in lieu thereof.

2. Section 4.01(vii) of the Credit Agreement is hereby amended by deleting the
text “the third anniversary of January 1, 2009” appearing in said Section and
inserting the text “January 1, 2010” in lieu thereof.

3. Section 4.02(c) of the Credit Agreement is hereby amended by deleting the
text “the third anniversary of January 1, 2009” appearing in the third sentence
of said Section and inserting the text “January 1, 2010” in lieu thereof.

4. Section 4.02(d) of the Credit Agreement is hereby amended by deleting the
text “January 1, 2009” appearing in the third sentence of said Section and
inserting the text “January 1, 2010” in lieu thereof.

5. Section 4.02(g) of the Credit Agreement is hereby amended by deleting the
text “the third anniversary of January 1, 2009” appearing in the second sentence
of said Section and inserting the text “January 1, 2010” in lieu thereof.

6. Section 7.10(c) of the Credit Agreement is hereby amended by deleting the
text “January 25, 2006” appearing in said Section and inserting the text
“March 10, 2006” in lieu thereof.

7. Section 8.01(c) of the Credit Agreement is hereby amended by deleting the
second instance of the text “Fiscal Year 2005” appearing in said Section and
inserting the text “Fiscal Years 2005 and 2006” in lieu thereof.

8. Section 9.10 of the Credit Agreement is hereby amended by deleting the table
appearing in said Section in its entirety and inserting the following new table
in lieu thereof:

          Fiscal Quarter Ending   Amount
Fiscal Quarter ending closest to March 31, 2006
  $ 100,000,000  
Fiscal Quarter ending closest to June 30, 2006
  $ 105,000,000  
Fiscal Quarter ending closest to September 30, 2006
  $ 110,000,000  
Fiscal Quarter ending closest to December 31, 2006
  $ 123,000,000  
Fiscal Quarter ending closest to March 31, 2007
  $ 123,000,000  
Fiscal Quarter ending closest to June 30, 2007
  $ 123,000,000  
Fiscal Quarter ending closest to September 30, 2007 and each Fiscal Quarter
ending thereafter
  $ 150,000,000  

9. Section 10A of the Credit Agreement is hereby amended by deleting the text
“January 1, 2009” appearing in the second sentence of the paragraph immediately
following Section 10.13 and inserting the text “January 1, 2010” in lieu
thereof.

10. The definition of “Applicable Margin” appearing in Section 11 of the Credit
Agreement is hereby amended by (x) deleting each instance of the text “5.25”
appearing in said definition and inserting the text “6.25” in lieu thereof and
(y) deleting each instance of the text “4.25” appearing in said definition and
inserting the text “5.25” in lieu thereof.

11. The U.S. Borrower hereby acknowledges and agrees, in furtherance of the
provisions contained in Section 13.01 of the Credit Agreement and similar
provisions contained in the other Credit Documents (and without limiting any of
the provisions contained therein), to pay all reasonable costs and expenses of
the Agents, each Issuing Lender and each of the Lenders in connection with any
refinancing or restructuring of the credit arrangements provided under the
Credit Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, without limitation, the reasonable fees and
disbursements of counsel, consultants and advisors (including, without
limitation, an independent financial advisor engaged by the Required Lenders
and/or the Administrative Agent on behalf of the Lenders, provided that the U.S.
Borrower shall not be required to pay the fees and disbursements of any such
financial advisor in excess of $75,000 in respect of any month (plus the unused
portion of such $75,000 limit from any preceding month not previously used)
unless an Event of Default has occurred and is continuing) of the Agents, each
Issuing Lender and each Lender). Without limiting the foregoing, the U.S.
Borrower agrees to confirm such obligations set forth in the immediately
preceding sentence to any such counsel, consultants and/or advisors pursuant to
documentation reasonably satisfactory to the U.S. Borrower and the relevant
Agent, Issuing Lender or Lender. In addition, the U.S. Borrower agrees to
explore alternative financing options with respect to the credit arrangements
provided under the Credit Agreement with certain of the Lenders.

II. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Seventh Amendment, each of
the Borrowers hereby represents and warrants that (i) no Default or Event of
Default exists as of the Seventh Amendment Effective Date (as defined below)
both immediately before and immediately after giving effect to this Seventh
Amendment on such date and (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents are true and
correct in all material respects on the Seventh Amendment Effective Date both
immediately before and immediately after giving effect to this Seventh Amendment
on such date, with the same effect as though such representations and warranties
had been made on and as of the Seventh Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).

2. This Seventh Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

3. This Seventh Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the U.S. Borrower and the Administrative
Agent.

4. THIS SEVENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

5. This Seventh Amendment shall become effective on the date (the “Seventh
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

(i) each of the Borrowers, each other Credit Party and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036 Attention: Lisa Alexander (facsimile number:
212-354-8113 / e-mail address: lalexander@whitecase.com);

(ii) there shall have been delivered to Administrative Agent copies of
resolutions of the Board of Directors of each Credit Party approving and
authorizing the execution, delivery and performance of this Seventh Amendment
and the Credit Agreement as amended by this Seventh Amendment, certified as of
the Seventh Amendment Effective Date by the corporate secretary or an assistant
secretary of such Credit Party as being in full force and effect without
modification or amendment;

(iii) the Administrative Agent shall have received from the U.S. Borrower fully
executed counterparts of such amendments, modifications, acknowledgements,
confirmations and/or supplements to the respective Security Documents and
commitments to provide such endorsements to existing title policies (or new
title policies) with respect to U.S. Mortgaged Properties, in each case as are
reasonably requested by the Administrative Agent or the Required Lenders to
ensure that all Obligations are secured by, and entitled to the benefits of, the
relevant Security Documents;

(iv) the Administrative Agent shall have received a solvency certificate from
the chief financial officer or another senior financial officer of the U.S.
Borrower in the form of Exhibit J to the Credit Agreement, except that such
certificate shall be dated the Seventh Amendment Effective Date and shall be
modified (to the satisfaction of the Administrative Agent and the Required
Lenders) to provide that such certificate is being provided after giving effect
to the Seventh Amendment Effective Date; and

(v) the Borrowers shall have paid to the Administrative Agent and the Lenders
all fees, costs and expenses payable to the Administrative Agent and the Lenders
to the extent then due pursuant to the Credit Agreement;

provided however that in the event that the requirements of clause (iii) of this
Section 5 are not satisfied on the date that all of the other conditions set
forth in this Section 5 shall have been satisfied, this Seventh Amendment shall
nevertheless be deemed to have become effective and the Seventh Amendment
Effective Date shall be deemed to have occurred, provided that the U.S. Borrower
shall take all actions required to satisfy the requirements of clause (iii) of
this Section 5 which were not satisfied on the Seventh Amendment Effective Date
within 10 calendar days following the Seventh Amendment Effective Date (or such
later date not to exceed 30 calendar days following the Seventh Amendment
Effective Date as shall be determined by the Administrative Agent or the
Required Lenders in their respective sole discretion). Any failure to comply
with the provisions of the immediately preceding proviso shall be deemed to be
an Event of Default for all purposes of the Credit Agreement.

6. The U.S. Borrower hereby covenants and agrees that, so long as the Seventh
Amendment Effective Date occurs, it shall pay to each Lender which executes and
delivers to the Administrative Agent (or its designee) a counterpart hereof by
12:00 P.M. (New York City time) on March 13, 2006, a non-refundable cash fee
(the “Amendment Fee”) in Dollars in an amount equal to 50 basis points (0.50%)
on an amount equal to the sum of (i) the aggregate principal amount of all Term
Loans (using the Dollar Equivalent of all Euro Denominated Term Loans) of such
Lender outstanding on the Seventh Amendment Effective Date plus (ii) the
Multicurrency Facility Revolving Loan Commitment of such Lender as in effect on
the Seventh Amendment Effective Date. The Amendment Fee shall not be subject to
counterclaim or set-off, or be otherwise affected by, any claim or dispute
relating to any other matter. The Amendment Fee shall be paid by the U.S.
Borrower to the Administrative Agent for distribution to the relevant Lenders
not later than the third Business Day following the Seventh Amendment Effective
Date.

7. By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Obligations of the Credit Parties shall be fully guaranteed pursuant to
the relevant Guaranties and shall be fully secured pursuant to the Security
Documents, in each case in accordance with the respective terms and provisions
thereof and that this Seventh Amendment does not in any manner constitute a
novation of any Obligations under any of the Credit Documents.

8. From and after the Seventh Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.

* * *

1

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Seventh Amendment as of the date first
above written.



      EXIDE TECHNOLOGIES, as a Borrower



      By:     

Name:
Title:



      EXIDE GLOBAL HOLDING

NETHERLANDS C.V.,
as a Borrower

     
By:
  Exide Technologies
its general partner



      By:     

Name:
Title:



      DEUTSCHE BANK AG NEW YORK BRANCH,

Individually and as Administrative Agent



      By:     

Name:
Title:



      By:     

Name:
Title:

2

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Seventh Amendment, hereby
consents to the entering into of the Seventh Amendment and agrees to the
provisions thereof (including, without limitation, Part II, Section 7 thereof).

 
 
DIXIE METALS COMPANY
By:
 
Name:
Title:
 
EXIDE DELAWARE LLC
By: Exide Technologies, its sole manager
By:
 
Name:
Title:
 
EXIDE ILLINOIS, INC.
By:
 
Name:
Title:
 
GNB BATTERY TECHNOLOGIES JAPAN, INC.
By:
 
Name:
Title:
 
REFINED METALS CORPORATION
By:
 
Name:
Title:
 
RBD LIQUIDATION, LLC
By:
 
Name:
Title:
 
EH INTERNATIONAL, LLC
By: Exide Technologies, its sole member
By:
 
Name:
Title:
 

3

 
 
INGALLS POWER PRODUCTS
By:
 
Name:
Title:
 

4

 
 
EXIDE BELIGIUM SPRL
By:
 
Name:
Title:
 
NATIONAL BATTERY DISTRIBUTION LIMITED
(formerly Gemala Ireland (Holdings) Limited)
By:
 
Name:
Title:
 
EXIDE CANADA CORPORATION
By:
 
Name:
Title:
 
EXIDE DENMARK AS
By:
 
Name:
Title:
 
CMP BATTERIES LTD.
By:
 
Name:
Title:
 
DETA UK LIMITED
By:
 
Name:
Title:
 
EURO EXIDE CORPORATION LIMITED
By:
 
Name:
Title:
 
EXIDE TECHNOLOGIES (TRANSPORTATION) LIMITED
(formerly Exide (Dagenham) Limited)
By:
 
Name:
Title:
 
EXIDE (HOLDINGS) LIMITED
By:
 
Name:
Title:
 
MBD NATIONAL LIMITED
By:
 
Name:
Title:
 
CEAC, COMPAGNIE EUROPEENE D’ACCUMLATEURS, SAS
By:
 
Name:
Title:
 
EXIDE HOLDING EUROPE SAS
By:
 
Name:
Title:
 
DEUTSCHE EXIDE GMBH
By:
 
Name:
Title:
 
EXIDE ITALIA S.R.L.
By:
 
Name:
Title:
 
INDUSTRIA COMPOSIZIONI STAMPATE, SPA
By:
 
Name:
Title:
 
EXIDE HOLDING NETHERLANDS B.V.
By:
 
Name:
Title:
 
EXIDE TECHNOLOGIES HOLDING, B.V.
By:
 
Name:
Title:
 
EXIDE TECHNOLOGIES NEDERLAND, B.V.
By:
 
Name:
Title:
 
CENTRA S.A.
By:
 
Name:
Title:
 
SONULAR – SOCIEDADE NACIONAL DE METALURGIA, LDA.
By:
 
Name:
Title:
 
SOCIEDADE PORTUGUESA DO ACUMULADOR TUDOR, S.A.
By:
 
Name:
Title:
By:
 
Name:
Title:
 
CHLORIDE MOTIVE POWER IBERICA, S.L.
By:
 
Name:
Title:
 
EXIDE TRANSPORTATION HOLDING EUROPE, S.L.
By:
 
Name:
Title:
 
OXIVOLT, S.L.
By:
 
Name:
Title:
 
SOCIEDAD ESPANOLA DEL ACUMULADOR TUDOR, S.A.
By:
 
Name:
Title:
 
TUDOR ELECTRONICA, S.L.
By:
 
Name:
Title:
 
TUDOR AB
By:
 
Name:
Title:
 
COÖPERATIE EXIDE EUROPE U.A.
By:
 
Name:
Title:

5

SIGNATURE PAGE TO THE SEVENTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF MARCH
10, 2006, AMONG EXIDE TECHNOLOGIES, EXIDE GLOBAL HOLDING NETHERLANDS C.V.,
VARIOUS LENDERS AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

Name of Institution:

By:      
Name:
Title:


6